
	

115 S1678 IS: To amend the Consolidated Farm and Rural Development Act to improve access to grants and loans for evidence-based substance use disorder treatment services in rural areas, and for other purposes.
U.S. Senate
2017-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1678
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2017
			Mr. Donnelly (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act to improve access to grants and loans for
			 evidence-based substance use disorder treatment services in rural areas,
			 and for other purposes.
	
	
 1.Community facilities direct loans and grantsSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:
			
				(27)Direct loans and grants for substance use disorder treatment services
 (A)Selection priorityIn selecting recipients of loans or grants (not including loans guaranteed by the Secretary) for the development of essential community facilities under this section, the Secretary shall give priority to entities eligible for those loans or grants—
 (i)to develop facilities to provide substance use disorder (including opioid substance use disorder)— (I)prevention services;
 (II)treatment services; (III)recovery services; or
 (IV)any combination of those services; and (ii)that employ staff that have appropriate expertise and training in how to identify and treat individuals with substance use disorders.
 (B)Use of fundsAn eligible entity described in subparagraph (A) that receives a loan or grant described in that subparagraph may use the loan or grant funds for the development of telemedicine facilities and systems to provide telemedicine for substance use disorder treatment.
					.
		
